DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 - 2, 4 - 5,  7 - 12, 20, 22 - 29, 31, 40 - 42, 44 - 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable by Lattimore et al. (US 2011/0213287 A1), hereinafter Lattimore, in view of Gallagher (US 4,173,046), Fabo (US 5,635,201), and Hartwell (US 2017/0143552 A1), as evidenced by Law (Definitions for Hydrophilicity, Hydrophobicity, and Superhydrophobicity: Getting the Basics Right), and Hubbs (US 2009/0047495 A1).
	
	Regarding claim 1, Lattimore teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract) comprising a cover comprising a non-porous film (Fig. 1, element 107; Paragraph 22), a manifold adjacent the non-porous film (Fig. 1, element 103; Paragraph 21), and a fluid control layer adjacent the manifold (Fig. 1, element 105; Paragraph 20) and including a plurality of fluid restrictions (described in Paragraph 20), wherein the manifold and fluid control layer each have an exposed perimeter (Visible in Fig. 1 and Figs. 4 and 9; also Paragraph 29 and 34 indicate these layers may be cut to size, which would inherently produce exposed perimeters).
	Lattimore further teaches an attachment device (i.e. adhesive) configured to seal the exposed perimeter of the manifold and the fluid control layer (Paragraph 22) and also show the 
	In the same field of endeavor, Gallagher teaches an absorbent laminate comprising a non-porous cover (Fig. 1, element 12; Col. 1, line 63 - Col. 2, line 2), a manifold adhered to the non-porous film (element 14; Col.. 2, lines 3 - 12), and a fluid control layer adhered to the manifold (element 16; Col. 2, lines 18 - 23). Gallagher further teaches said layers having edges positioned flush with one another (Col. 3, lines 3 - 11 describe how having an edge seal is optional; Col. 3, lines 22 - 26 indicate the layers are adhered to one another).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold and fluid control layers of Lattimore to have an edge positioned flush with one another as shown in Gallagher. Doing so would be obvious as Gallagher teaches it is not necessary to have a larger cover layer (Col. 3, lines 3 - 11). Doing so would simplify construction of the device in scenarios where edge sealing was not necessary.

	Lattimore and Gallagher still do not teach the sealing layer including a plurality of apertures at least partially aligned with the fluid restrictions, wherein a dimension of at least one of the plurality of fluid restrictions exceeds a dimensions of at least one of the plurality of apertures or an attachment device configured to overlap at least a portion of the cover and to seal the exposed perimeter of the manifold and the fluid control layer.
	In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a perforated gel layer (Figs 1 - 3, element 3) wherein the apertures are at least partially aligned (Figs. 2 and 3 show apertures 6 and 8 formed by alignment between the layers).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore and Gallagher to comprise the silicone gel layer of Fabo. Doing so would predictably allow for flow through the layers of Lattimore while also facilitating wound healing (Col. 4, lines 37 - 42). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the fluid control layer disclosed by Lattimore and Gallagher.

	In the same field of endeavor, Hartwell teaches a multilayer wound dressing (Figs. 1 and 3B; Abstract). Hartwell further teaches using attachment devices configured to overlap at least a portion of the cover and to seal the edges of the wound dressing (Fig. 2E, elements 110 and 210; paragraph 52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lattimore and Gallagher to comprise the attachment devices of Hartwell. Doing so would predictably serve to overlap a portion of the cover and to seal the exposed perimeter of the manifold and fluid control layer as Hartwell teaches the attachment devices providing additional sealing particularly in difficult to reach or contoured areas (Paragraph 52).
	Hartwell also teaches comprising a lower most fourth layer (Fig. 3B, elements 350 and 360) having apertures wherein a length of the fenestrations (i.e. openings 325 in layer 320, equivalent to the first layer) exceed a dimension of at least one of the plurality of apertures
(Paragraph 10 states that the apertures in the lowermost contact layer are smaller than the above layer, and thus the fenestrations would exceed a dimension of least one of the plurality of apertures; also see Paragraph 67 which states through holes 325 or 2 mm in diameter while
Paragraph 57 states the perforations in the fourth layer 360 or 0.025 mm to 1.2 mm in diameter).


	Regarding claim 2, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially disclose the invention as claimed. Lattimore further teaches a fluid port coupled to the cover and fluidly coupled to the manifold through the cover (Fig. 1, elements 109 and 113; Paragraph 23 and 34).

	Regarding claim 4, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed.
	Fabo further teaches a wound dressing comprising a sealing layer comprising a gel (Figs 1 - 3, element 3).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore, Gallagher, Fabo, and Hartwell to specifically the contact layer of Fabo as a gel. Doing so would predictably allow for flow through the layers of Lattimore while also facilitating wound healing (Col. 4, lines 37 - 42). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic 
	
	Regarding claim 5, the combination of Lattimore, Gallagher, Hartwell, and Fabo substantially disclose the invention as claimed. Lattimore further teaches a fluid port coupled to the cover and fluidly coupled to the manifold through the cover (Fig. 1, elements 109 and 113; Paragraph 23 and 34).

	Regarding claim 7, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially disclose the invention as claimed. Lattimore further teaches said first layer comprising polyethylene (Paragraph 20).
	As such, the material of construction disclosed by Lattimore is inherently hydrophobic as Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 53 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also

	Lattimore further teaches a plurality of slits in the hydrophobic film (Paragraph 20). Applicant also discloses said fluid restrictions being slits (Paragraph 55 of Applicant’s specification). Thus, given Lattimore also discloses the fluid control layer being the same material (Paragraph 20), and said device being used in negative pressure wound therapy (Abstract, Paragraph 18), it is similarly inherent that said slits would function identically (i.e. restricting fluid in the absence of negative pressure, and then allowing for fluid flow once negative pressure is applied).

	Regarding claim 8, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially disclose the invention as claimed. Lattimore further teaches said first layer comprising polyethylene (Paragraph 20).
	As such, the material of construction disclosed by Lattimore is inherently hydrophobic as Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 53 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also
Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
	Further as evidenced by Law, Law discloses hydrophobicity as being generally defined as having a contact angle that is greater than 90o (Page 686, left column; 2nd paragraph, starting with “The most recognizable definitions”). Thus, the material of construction of the fluid control layer disclosed by Lattimore would inherently have a contact angle with water greater than 90 degrees.

	Regarding claim 9, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Lattimore further teaches the hydrophobic film being a polyethylene film (Paragraph 20).

	Regarding claim 10, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length less than 4 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 11, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a width less than 2 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. width) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore, Gallagher, Fabo, and Hartwell such that the slots have a width less than 2 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 12, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length less than 4 millimeters and width less than 2 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. length and width) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore, Gallagher, Fabo, and Hartwell such that the slots have a length less than 4 millimeters and a width less than 2 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 20, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed.	Gallagher further teaches an absorbent laminate (Fig. 1; Col. 1, lines 58 - 62) comprising a hydrophobic film with fluid restrictions (Fig. 1, elements 16 and 20; equivalent to the film initially disclosed in Lattimore) laminated to a hydrophilic film (i.e. thin layers of cellulosic material; Fig. 1, element 14; Col. 2; lines 3 - 11 and lines 18 - 23).


	Regarding claim 22, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Lattimore further teaches a plurality of slits in the hydrophobic film (Paragraph 20). Applicant also discloses said fluid restrictions being slits (Paragraph 55 of Applicant’s specification). Thus, given Lattimore also discloses the fluid control layer being the same material (Paragraph 20), and said device being used in negative pressure wound therapy (Abstract, Paragraph 18), it is similarly inherent that said slits would function identically (i.e. the fluid restrictions would serve as elastomeric valves such that the elastomeric valves are normally closed).

	Regarding claim 23, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Lattimore further teaches a plurality of openings in the hydrophobic film (i.e. fenestrations; Paragraph 20).

	Regarding claim 24, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Lattimore further teaches a plurality of slits in 

	Regarding claim 25, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Hartwell further teaches a wound contact layer having slits having a size of 0.025 mm to approximately 1.2 mm (Figs. 3A - 3C, element 360; Paragraph 57, size being interpreted as length as slits by definition have a negligible width).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the slits to be less than 4 mm, as taught by Hartwell. Doing so would be obvious in order to help prevent tissue ingrowth well allowing for wound exited to flow through the dressing (as recognized in Paragraph 57 of Hartwell). Further, Lattimore teaches the same motivation in regards to the size of the slits/slots (Paragraph 33).

	Regarding claim 26, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Hartwell further teaches a wound contact layer having slits having a size of 0.025 mm to approximately 1.2 mm (Figs. 3A - 3C, element 360; Paragraph 57, size being interpreted as length as slits by definition have a negligible width).

	Further, Lattimore teaches the same motivation in regards to the size of the slits/slots (Paragraph 33). As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore, Gallagher, Fabo, and Hartwell such that the slots have a length less than 4 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 27, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Hartwell further teaches a wound contact layer having slits having a size of 0.025 mm to approximately 1.2 mm (Figs. 3A - 3C, element 360; Paragraph 57, size being interpreted as length as slits by definition have a negligible width).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the slits to be less than 4 mm, as taught by Hartwell. Doing so would be obvious in order to help prevent tissue ingrowth well 
	Further, Lattimore teaches the same motivation in regards to the size of the slits/slots (Paragraph 33). As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore, Gallagher, Fabo, and Hartwell such that the slots have a length less than 4 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 28, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Lattimore further the fluid restrictions are coextensive with the hydrophobic film (as shown by the fluid restrictions on element 105 in Fig. 1).

	Regarding claim 29, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Lattimore further the fluid restrictions are coextensive with the hydrophobic film (as shown by the fluid restrictions on element 105 in Fig. 1) and that the fluid restriction layer is larger than the manifold (Paragraph 32). As such, it would be apparent to one of ordinary skill in the art that since the fenestrations would be 

	Regarding claim 31, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Lattimore further teaches the manifold comprising foam (Paragraph 21).

	Regarding claim 38, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Lattimore further teaches the use of an open-celled, reticulated, polyurethane foam (Paragraph 21).	Further as evidenced by Hubbs, Hubbs teaches that reticulated polyurethane foams (i.e. the foam originally disclosed by Lattimore) are typically defined as being open-pore foams with free volumes greater than 90% (Paragraph 9). As such, Lattimore inherently discloses the manifold having a free volume of at least 90%.

	Regarding claim 40, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Hartwell further teaches the manifold (i.e. acquisition distributional material) being between 0.1 mm to 4 mm thick (Paragraph 93).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the manifold layer of Lattimore, Gallagher, Fabo, and Hartwell to be less than 7 mm. Doing so would be obvious to maintain a 
	Further, Applicant themselves acknowledges that the thickness of the manifold may be varied according to the needs of the prescribed therapy (Paragraph 47 of Applicant’s specification). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore, Gallagher, Fabo, and Hartwell to have a manifold with a thickness less than 7 millimeters since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


	Regarding claim 41, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Hartwell further teaches the manifold (i.e. acquisition distributional material) being between 0.1 mm to 4 mm thick (Paragraph 93).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the manifold layer of Lattimore, Gallagher, Fabo, and Hartwell to be between 0.1 mm and 4 mm as taught by Hartwell. Doing so would be obvious to maintain a thin profile for the wound dressing. Lattimore also teaches in other embodiments, the thickness, width, and/or length can have other suitable values (Paragraph 21).

	However, as previously stated, Lattimore does teach in other embodiments, the thickness, width, and/or length can have other suitable values (Paragraph 21). Further, Applicant themselves acknowledges that the thickness of the manifold may be varied according to the needs of the prescribed therapy (Paragraph 47 of Applicant’s specification). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore, Gallagher, Fabo, and Hartwell by making the thickness of the manifold in a range of 2 mm to 7 mm since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 42, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Lattimore further teaches the manifold comprising polyurethane foam (Paragraph 21). As such, the material of both the first and second layers disclosed by Lattimore are inherently hydrophobic as Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 50 of Applicant’s specification) and polyurethane foam (Paragraph 46), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

	Regarding claim 44, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed.
	Fabo further teaches the sealing layer being a gel layer adhered to the polymer carrier, and a plurality of apertures in the gel layer (Figs 1 - 2, elements 3 and 6; Col. 1, lines 18 - 31 and Col. 2, lines 23 - 32), and said gel layer being hydrophobic silicone (Col. 1, lines 11- 12).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore, Gallagher, Fabo and Hartwell to specifically comprise the silicone gel layer and plurality of apertures as taught by Fabo. Doing so would predictably allow for flow through the layers of Lattimore while also facilitating wound healing (Col. 4, lines 37 - 42). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the fluid control layer disclosed by Lattimore.
	
Regarding claim 45, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed.
	Fabo further teaches a plurality of apertures in the gel layer being substantially aligned with the fluid restrictions (Figs 1 - 2, elements 3 and 6; element 6 shows the apertures of the polymer and gel layer are aligned; also see Col. 1, lines 18 - 31 and Col. 2, lines 23 - 32).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore, Gallagher, Fabo, and Hartwell to align the apertures in the gel layer with the fluid restrictions of Lattimore as taught by Fabo. Doing so would predictably allow for flow through the layers of Lattimore while also facilitating wound healing (Col. 4, lines 37 - 42; also the gel layer would occlude the fluid restrictions if the apertures of the gel layer were not aligned with the fluid restrictions). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the fluid control layer disclosed by Lattimore.
	
	Regarding claim 47, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed.
	Fabo further teaches the sealing layer being a gel layer adhered to the polymer carrier (Figs 1 - 2, elements 3 and 6; Col. 1, lines 18 - 31 and Col. 2, lines 23 - 32), and said gel layer being silicone (Col. 1, lines 11- 12).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore, Gallagher, 


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore, Gallagher, Fabo, and Hartwell as applied to claim 1 above, and further in view of Freer et al. (US 2015/0290042 A1), hereinafter Freer.

	Regarding claim 3, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially disclose the invention as claimed. Hartwell further teaches the attachment device comprising one or more strips having an adhesive (Fig. 2E, element 210; Paragraph 52). Hartwell does not disclose what material the strips are made of.
	In addressing the same problem as Applicant, the problem being the securing of dressings to a patient, Freer teaches a medical bandage (Fig. 1; Abstract) which uses polymer medical tape as an overlapping securing attachment device (Paragraph 37).
	Thus, Freer teaches that attachment devices comprising polymer strips having an adhesive is an equivalent structure known in the art.  Therefore, because these attachment devices were art-recognized equivalents at the time the invention was made, one of ordinary .


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore, Gallagher, Fabo, Hartwell as applied to claim 1 above, and further in view of Zamierowski (US 2007/0038172 A1).

	Regarding claim 37, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. They do not explicitly teach the manifold comprising reticulated polyurethane ether foam.	In the same field of endeavor, Zamierowski teaches a negative pressure wound dressing (Figs. 3 and 22; Abstract) comprising a pressure transducer (i.e. manifold) comprised of polyurethane ether or polyvinyl alcohol foam (Paragraph 113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the foam of Lattimore with the polyurethane ether foam of Zamierowski would have achieved the predictable result of dispersing negative pressure applied to the wound. Further, the polyurethane ether foam of Zamierowski would behave analogously as both Zamierowski and Lattimore teach polyvinyl alcohol as another suitable foam (Paragraph 113 of Zamierowski and Paragraph 21 of Lattimore)

103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore, Gallagher, Fabo, and Hartwell as applied to claim 1 above, and further in view of Gudnason et al. (US 2006/0241542 A1), hereinafter Gudnason.

	Regarding claim 39, the combination of Lattimore, Gallagher, Fabo, and Hartwell substantially discloses the invention as claimed. Lattimore further teaches the manifold comprising a porous foam (Paragraph 21), but does not teach the porous foam having an average pore size in a range of 400 - 600 microns.
	In the same field of endeavor, Gudnason teaches a wound dressing (Fig. 1; Abstract) comprising an open-cell foam with a pore size of 30 to 700 microns (Paragraph 78).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the open-celled foam of Gudnason to comprise a pore size from 30 to 700 microns. Doing so would allow for transport of fluid and debris into 
	Although the combination of Lattimore, Gallagher, Hartwell, and Gudnason do not explicitly disclose an average pore size of 400 to 600 microns, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the average pore size from 30 to 700 microns to 400 to 600 microns placed no criticality on the claimed range (Paragraph 46 of Applicant’s specification indicates the claimed pore size “may be particularly suitable for some types of therapy”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA
1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Withdrawn Objections/Rejection
Applicant’s arguments with respect to the provisional double patenting rejection made against co-pending Application No. 15/997,841 have been acknowledged. In light of the claim amendments made to both the co-pending and instant applications, the provisional double patenting rejection has been withdrawn.
	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunt et al. (US 2004/0030304 A1) teaches an analogous wound dressing with elastomeric valves.
 Gilman et al. (US 5,951,505 A) also teaches an analogous wound dressing in which all layers are coextensive with one another/have flush edges.
Robinson et al. (US 2012/0330253 A1) teaches a similar wound dressing which uses analogous attachment devices (Paragraph 39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781